DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 15/931,129 filed on 6/27/2022 and a Petition decision filed on 07/28/2022.  Claims 1-16 are pending in the case. Claims 1, 9-10, and 13-14 have been amended. Claims 15-16 have been added. Claims 1, 10, 13 and 14 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Adepalli (US Patent Application Publication US 20120185761 A1), referred to as Adepalli herein.
Kleinerman et al. (US Patent Application Publication US 20180367840 A1), referred to as Kleinerman herein.
Suwiryo et al. (US Patent Application Publication US 20080028290 A1), referred to as Suwiryo herein.
Beaver et al. (US Patent Application Publication US 20140365968 A1), referred to as Beaver herein.
Arjuna Nawarathne, Disable Excel 2016 (365) Elastic Scroll_Rubber Banding captured from https://answers.microsoft.com/en-us/msoffice/forum/all/disable-excel-2016-365-elastic-scrollrubber/f495d1f7-3745-40d8-9e8e-98d5fc8539f7, Microsoft Community, April 16, 2019, 4 pages, referred to as Nawarathne. 
Robert Paris, excel 2016 horizontal scrolling - Apple Community captured from https://discussions.apple.com/thread/7964844, May 25, 2017, 2 pages, referred to as Paris herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adepalli.
Regarding independent claim 1, Adepalli discloses “A non-transitory computer readable medium containing instructions for enabling selective field expansion in an electronically displayed table (Adepalli, at Abstract and ¶ [0002], selects and expand spreadsheet cells), the instructions being configured to cause at least one processor to execute operations, comprising: 
rendering at least a portion of the electronic table on a display (id. at ¶ [0013], present a multiple input cell presentation that consists of a number of displayed input cells.), the electronic table including a plurality of cells, each cell associated with a unique row and column combination (id. at ¶ [0017] and FIG. 1, two dimensional grid of data input cells is a four column by five row grid.), wherein the rendered portion of the electronic table includes a plurality of cells including at least one edge cell of the table, containing information (Examiner notes that applicant acts as their own lexicographer when uses “edge cell” as claim term, but the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (See MPEP 2011.01, IV.). However, examiner could not find a special definition of the “edge cell”, simply described as one of a plurality of cells containing information, can receive a user input, can be rendered having specific width (Specification at pars. 7-10), and it is a portion of an electronic table (Specification, at par. 21). Therefore, examiner interprets the “edge cell” as one of a plurality of cells containing information and having a width as the plain and ordinary meaning given to those of ordinary skill in the art. id. at FIG. 1, an edge cell in the first row and the first column contains text information, TEAM A, and another edge cell in the second row and the second column contains another text information, SECOND.); 
receiving a user input indicating a direction away from the edge cell (Examiner notes that current language indicates the direction of the user input is not clearly defined, as it could be any direction from the edge cell. id. at ¶¶ [0019]-[0020], the data input cell grid user interface allow the user to expand a particular data input cell, for example, moving one or more fingers in a determined manner across the touch screen display input.); 
in response to the user input; identifying that the rendered portion of the electronic table includes the at least one edge cell (id. at ¶ [0013], The user input facilities of a device allow a user to indicate which one input cell of the number of displayed input cells is to be a selected input cell, which is equivalent to the identifying selected cell to be a selected edge cell.); and 
when said at least one edge cell is identified as being rendered within said portion, rendering the edge cell with a width wider than a default width to thereby display more information in the wider width than was displayed in the default width (id. at ¶ [0022], the expanded second input cell extends horizontally from the right side of the first column to the right edge of the touch screen display input.); 
and 
upon termination of the user input, rendering the edge cell with the default width (Examiner notes that termination of the user input is not defined in the current claim. id. at ¶ [0023], teaches the expanded cell may be restored to a normal size upon detection of a predetermined input.).”
Independent claim 13 is directed towards a method equivalent to a non-transitory computer readable medium found in claim 1, and is therefore similarly rejected.
Independent claim 14 is directed towards a system equivalent to a non-transitory computer readable medium found in claim 1, and is therefore similarly rejected.
Regarding claim 3, Adepalli teaches all the limitation of independent claim 1. Adepalli further discloses “wherein the operations further comprise: continuously rendering the edge cell, from the wider width to the default width, so that the edge cell appears to continuously contract in width (Adepalli, at ¶ [0041], the input cell is returned to its normal, or original, size, and the processing ends, which means continuously renders the input cell be reduced in width.).”
Regarding claim 4, “wherein the operations further comprise: continuously rendering the edge cell, from the default width to the wider width, so that the edge cell appears to continuously expand in width (Adepalli, at ¶ [0040], teaches by determining if the selected input cell is not released, then the selected input cell is continuously in its expanded width, as depicted with the arrow from step 510 to step 508 at FIG. 5.) .”
Regarding claim 5, “wherein the operations further comprise: running an application to determine a default width for at least one row or column (Examiner notes that the application set a default width of the cell. Adepalli, at ¶¶ [0002] and [0014], teaches example user interface of an application is forms with input cells or displays of spreadsheet cells that can receive data provided by a user, and the input cells are all displayed with a normal size, i.e. an original size, when it starts the application.).”
Regarding claim 6, “wherein the user input is received from at least one of: a touchscreen, an optical sensor, or a keyboard (Adepalli, at ¶ [0013], user input with a touch screen display.).”
Regarding claim 7, “wherein the user input is a continuous user input including a cell selection followed by a continuous dragging of the cell selection, thereby causing the selected cell to render as expanding in response to the continuous dragging (Adepalli, at ¶ [0019], teaches that to expand a particular data input cell by a touching of or tap the expansion icon and drag the expansion icon of the input cell to cause the resizing control to receive the commands to resize the selected input cell.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adepalli in view of Kleinerman.
Regarding claim 2, Adepalli teaches all the limitation of independent claim 1. However, Adepalli does not explicitly teach “wherein the user input indicates a direction towards the edge cell, and wherein the operations further comprise rendering an additional portion of the electronic table in response to the received user input.”
Kleinerman is in the same field of displaying cells for the media content items (Kleinerman, at Abstract) that the input is a swipe gesture to scroll the content of the overview area (id. at ¶ [0065]), swipe in a horizontal direction (e.g., right-to-left) towards the focus area (id. at ¶ [0071]), then EPG becomes a dynamically adjusted version of the EPG 640A and depicts the cell in the focus area (id. at ¶ [0072]) as depicted at FIG. 6.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Adepalli’s operations with user input direction towards the edge cell, then rendering an additional portion of the table in response to the received user input as taught by Kleinerman because it provides a greater amount of information for a video on the display of a mobile device while processing a reduced number of user interface interactions (Kleinerman, at ¶ [0019]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adepalli in view of Suwiryo.
Regarding claim 8, Adepalli teaches all the limitation of independent claim 1 and its dependent claim 7. Adepalli further teaches “wherein the operations further comprise: causing the selected cell to contract (Adepalli, at ¶ [0014], teaches user the user is able to select that the selected input cell be reduced in size if the user indicates that the input cell should be returned to its normal, or original, size by selecting and activating a cell restore icon as described at ¶ [0040].)” However, Adepalli does not explicitly teach “upon cessation of at least one of the continuous dragging or the cell selection.”
Suwiryo is in the same field of a dynamic column adjustment in a table widget (Suwiryo, at ¶ [0001]) that the user moves the pointing device with the depressed button to the left or right to set a new position of the resized columns, and when the user removes pressure from the depressed button of the pointing device, the JSP web page calls an OnMouseUp event that calls a DisableMouseMovement function (id. at ¶ [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Adepalli’s operation of selecting and activating a cell restore icon with an operation of removing pressure from the depressed button of the pointing device after the user moves the pointing device with the depressed button to the left or right as taught by Suwiryo because the user desire to return the resized columns to an original programmed width (Suwiryo, at ¶ [0031]).
Regarding claim 9, Adepalli teaches all the limitation of independent claim 1 and its dependent claims 7 and 8. Adepalli further teaches, at ¶ [0040], the selected input cell is released when the user indicates that the input cell should be returned to its normal, or original size, by selecting and activating a cell restore icon, and other suitable techniques are able to indicate that the input cell is released. However, Adepalli does not explicitly teach “wherein the cell selection further includes a click and wherein the cessation includes a click release”, as the click is a mouse click of a button on the mouse.
Suwiryo is in the same field of a dynamic column adjustment in a table widget (Suwiryo, at ¶ [0001]) that When the user moves the pointing device with the depressed button to the left or right, the JSP web page calls an OnMouseMove event, which is equivalent to a click and the user removes pressure from the depressed button of the pointing device, the JSP web page calls an OnMouseUp event, which is equivalent to a click release (id. at ¶ [0031]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Adepalli’s operation of selecting and activating a cell restore icon with use pointing device with the depressed button for selection and removes pressure from the depressed button of the pointing device as a click release or the cessation as taught by Suwiryo because the user may want to reset the visual cursor from a move cursor to normal pointing functionality (Suwiryo, at ¶ [0030]-[0031]).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaver in view of Adepalli.
Regarding independent claim 10, Beaver discloses “A non-transitory computer readable medium containing instructions for enabling displaying electronic document tables, the instructions being configured to cause at least one processor to execute operations, comprising: 
rendering a portion of an electronic table on a display (Beaver, at ¶ [0026], GUI is a table view with multiple cells.), the render portion including at least a first edge cell of the table, rendered at a … width and a second cell adjacent the first edge cell (id. at ¶ [0008], the GUI includes a first text string and a second text string having a width for each text string.); 
receiving a user input indicating a direction towards the first edge cell (id. at ¶ [0008], receiving input directed to the selectable element.); 
initially altering the first edge cell in a manner rendering the first edge cell at a reduced width less than the default width, in response to the received user input (id. at ¶ [0008], reducing a width of the wider of the first text string and the second text string.); and 
in response to continued received user input re-rending the display to cause the first edge cell and the second cell to be rendered in an overlaying manner (Examiner notes that the “re-rending” is interpreted as “re-rendering” as described at par. 40 of instant specification, which means rendering again after receiving the user interaction. Further, “overlay” or its conjugate is only found at pars. 35 and 49 of original specification, the term “overlay” is always related to static columns. Therefore, examiner interprets as a first edge cell and a second cell is a portion of static columns, and one of the first edge cell and the second cell is rendered as an overlaying cell, and another one of the first edge cell and the second cell is rendered as an underlying cell as amended. id. at ¶¶ [0027]-[0028], in response to a user making a swipe gesture on cells in a table view, the cell is animated to expose elements or be rendered in an overlaying manner to the cells as depicted at FIG. 5A-5D.), wherein an overlaying manner is defined as rendering one of the first edge cell and the second cell as an overlying cell which is partially transparent, to permit viewing of another one of the first edge cell and the second cell which is rendered as an underlying cell, viewed through the overlying cell (id. at ¶ [0028] and at FIGs. 5A-5D, an underlying cell with the label “HIJ” can appear to slide out from underneath an overlying cell above (or below) with label “EFG”, viewed through the overlaying cell by making the overlying cell partially translucent, with burring the background or changing the opacity of the cells.).” However, Beaver does not explicitly teach the first edge cell rendered at a “default” width. 
Adepalli is in the same field of user interface displays spreadsheet cells into which users are able to enter information (Adepalli, at ¶ [0002]) that has a default input cell size (id. at ¶ [0014]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Beaver’s operations with a cell has a default size as taught by Adepalli because once the selected input cell is reduced in size, the user provided content is also able to be reduced in size to better fit the reduced size of the selected input cell (Adepalli, at ¶ [0014]).
Regarding claim 11, Beaver in view of Adepalli teaches all the limitation of independent claim 10. Beaver further teaches “wherein the first edge cell is partially transparent, and is rendered on top of the second edge cell (Beaver, at ¶¶ [0028]-[0029], teaches the upper cell is translucent, but it is partially translucent due to the adjusting opacity capability, and the label of the added cell as the bottom cell can be seen through the upper cell.).”
Regarding claim 12, Beaver in view of Adepalli teaches all the limitation of independent claim 10. Beaver further teaches “wherein the second edge cell is partially transparent, and is rendered on top of the first edge cell (Beaver, at ¶ [0029], animates the adding or deleting of cells over blurred background content, which means adding or deleting of cells are on top of the existing cell, compositing overlapping cells on the blurred background, and adjusting the opacity of the top cell, so that the top cell becomes partially transparent.).”

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adepalli in view of Nawarathne.
Regarding claim 15, Adepalli teaches all the limitation of independent claim 1. Adepalli teaches rendering the edge cell with a width wider than a default width. However, Adepalli does not explicitly teach “wherein the operation further comprising in response to rendering the edge cell with a width wider than a default width, rendering a plurality of columns wider, such that each column of the plurality of columns is rendered in a width wider than a respective default width and narrower than an adjacent column closer to the edge cell.” Examiner notes that par. 48 of original specification describes the current process as a ‘stretch’ effect, but such rendering effect (generally called as Rubber Banding Effect or Rubber-banding Effect) in the left-most, upper-most, right-most, and bottom-most portion of Excel® sheet described in this claim has been widely known to one of ordinary skill in the art, since the UI effect was introduced from Microsoft® Excel® 2013, but it was not perfectly implemented to the Windows version of the Excel® 2013 or 2016. Therefore, there was a lot of complaint from the user/programmer at the time, similar to the disclosure of Nawarathne.
Nawarathne is in the same field of spreadsheet program EXCEL® 2016 (Nawarathne, at page 1) that the rubber banding effect in scrolling edge in Excel® was working perfectly in Macs, but it’s horrible in Windows® 10 (id. at page 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Adepalli’s computer readable medium with implementing rubber banding effect to the scrolling edge in Excel® as taught by Nawarathne because those animations looks good in user’s eyes when using spreadsheet program.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adepalli in view of Paris.
Regarding claim 16, Adepalli teaches all the limitation of independent claim 1. However, Adepalli does not explicitly teach “wherein when the rendered portion of the electronic table does not include the at least one edge cell of the table, the operation further comprising rendering additional portion of the electronic table, in response to the direction of the user input.” Examiner notes that the scope of the current claim limitation directs vertical or horizontal scrolling (either smooth scrolling or column/cell jump scrolling) of user interaction in the spreadsheet table.
Paris is in the same field of spreadsheet program EXCEL® 2016 (Paris, at page 1) that user interaction to a large spreadsheet enables horizontal scrolling and vertical scrolling when using Excel® 2011 or 2016 (Paris, at page 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Adepalli’s computer readable medium with scrolling horizontally or vertically to the opposite direction of left or top edge of the spreadsheet as taught by Paris because a user may want to see any portion of the spreadsheet in a very large size of the spreadsheet using a user input device (Paris, at page 1).

Response to Arguments/Remarks
Applicants’ amendments to the claims 9 and 10 have been fully considered and are persuasive.  The claim objections are respectfully withdrawn.
Applicants’ 35 U.S.C. § 102(a)(2) arguments have been fully considered but they are not persuasive.  Applicants argue that “On page 4 of the instant Office Action, the Examiner interpreted "the edge cell" of the claim limitation "wherein the rendered portion of the electronic table includes a plurality of cells including at least one edge cell containing information" as being taught by the cell in the first row and first column of Adepalli - "id. at FIG. 1, the edge cell in the first row and the first column contains text information, TEAM A.". However, the interpretation of a following claim limitation "in response to the user input, rendering the edge cell with a width wider than a default width to thereby display more information in the wider width than was displayed in the default width" referred to a different cell in Adepalli - namely "second input cell - "id. At [0022], the expanded second input cell extends horizontally from the right side of the first column to the right edge of the touch screen display input)". As such, Applicants argue that the interpretation is inconsistent, improper and must be dismissed. Thus, the rejection should be withdrawn and the claim should be allowed, as not anticipated by Adepalli.” (Remarks, at page 8) Examiner respectfully disagrees. As explained in the rejection above, applicant acts as their own lexicographer when uses “edge cell”, but definition of the “edge cell” is not clearly stated in the specification, therefore, examiner interprets the term as the plain and ordinary meaning as explained above rejection. Applicant further argues that “Amended Claim 1 now claims a distinguishing feature that performs a detection that the rendered portion of the table does indeed include the edge cell of the table, and only when the edge cell of the table is rendered than the expansion is performed.” (Remarks, at page 8). Examiner also respectfully disagrees. Amended limitation does not change scope of the invention, simply repeating and added previously described limitations as a step. Therefore, the examiner properly pointed out the relevant portion of the reference as rejected above. Regarding applicant’s argument “For demonstration and clarification purposes, Applicants cite herein paragraphs [0045] and [0047] of the instant application: …” (Remarks, at page 8), limitations not explicit or inherent in the language of a claim cannot be imported from the specification. See E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369 (Fed. Cir. 2003). 
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “As can be appreciated, according to Suwiryo, during pressing the button, the column is expanded, when stopping the pressure on the button, the size is set - as the expansion width! Only a double-click resumes the original width. This operation of Suwiryo does not teach causing the selected cell to contract upon cessation of at least one of the continuous dragging or the cell selection.” (Remarks, at page 10). Examiner also disagrees. As explained above in the rejection, operation itself is rejected using Adepalli reference, therefore, only cessation of the continuous dragging is lacking feature, and Suwiryo discloses substantially similar feature in the cited portion of the reference. Furthermore, applicant argues that “Beaver teaches different conditions in reducing width of the elements, and also does not teach the overlaying process as claimed, as he teaches a transient process of cross-fading effect, and blurring the layer, which contradicts the claimed limitation that provides a state of allowing viewing the two layers one on top of the other.” (Remarks, at page 12). The examiner respectfully disagrees. Amended language does not limiting whether the overlying cell and underlying cell should be rendered as static cell. Specification describing narrower concept of overlaying static columns, but current claims are broader concept of overlaying cells. Further, as described at ¶ [0028] of Beaver, the example animation at Figs. 5A-5D depicts both static overlaid cells and as well as the partial overlaying during the animation. Therefore, applicant’s argument is not persuasive and the examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144